Citation Nr: 1236105	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  11-25 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for status post left fibula stress fracture with degenerative changes, to include femoropatella chondromalacia.

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active service from June 1980 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, granted a temporary total disability rating from April 3, 2008, to May 31, 2008, for status post left fibula stress fracture with degenerative changes, to include femoropatella chondromalacia and otherwise denied the Veteran's claim for a rating in excess of 10 percent for this disability.

In February 2012, the Veteran testified at a hearing conducted at the Board's Central Offices in Washington, D.C., before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand of the Veteran's appeal is necessary for further evidentiary development.  The Veteran was last afforded a VA compensation and pension examination in March 2011.  His testimony at the subsequent hearing in February 2012 indicates that this service-connected disability has worsened since that last examination.  In this regard, the Board notes that the latest treatment records are dated in November 2010.

VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes assisting the Veteran in procuring service treatment records and other relevant treatment records, and providing a VA examination when necessary.  38 U.S.C.A. §5103A; 38 C.F.R. § 3.159.  

Further review of the Veteran's claims file reflects that he has received ongoing treatment at the VA Medical Center (VAMC) in Baltimore, Maryland.  Records in the file obtained by the RO document treatment at this facility most recently in November 2010.  However, the Veteran has stated that he continues to receive treatment at the Baltimore VAMC and has submitted copies of treatment he received at the facility in January 2012.  Although the RO has sought records of treatment that the Veteran has received at the Baltimore VAMC through November 2010, it does not appear that the RO has searched for treatment records more recent than that date.  It is further unclear from the record whether the January 2012 treatment notes submitted by the Veteran comprise the entirety of records of his treatment at the Baltimore VAMC since November 2010.

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the identified VA medical records may have a bearing on the Veteran's claim for a higher rating, a remand of this appeal to the agency of original jurisdiction (AOJ) is necessary to accord the AOJ an opportunity to obtain records of any treatment that the Veteran may have received at the Baltimore VAMC since November 2010.  

Further review of the claims folder indicates that the Veteran last underwent a VA examination in March 2011.  Report of that examination reflects that the Veteran complained of constant pain in his left knee, as well as frequent swelling.  He reported that he took morphine daily to help address his pain.  Physical examination found no swelling, subluxation, laxity, or instability, although tenderness to palpation was noted.  Range of motion testing revealed flexion of the left knee to 130 degrees, with extension to 0 degrees.  No evidence of weakened movement, fatigability, or incoordination was noted on repetitive motion.  The Veteran was observed to use both a cane and a knee brace for ambulation, but no history of frequent falling or incapacitating episodes in the previous 12 months was noted.  The examiner diagnosed the Veteran with mild to moderate chondromalacia status post left subchondral fracture.  

Post-service treatment records reflect that the Veteran underwent left knee arthroplasty in April 2008 and has been followed by VA treatment providers since that time.  On multiple occasions, he has been treated for complaints of pain in his left knee, which has been treated with physical therapy, braces, and medications.  Following the most recent March 2011 VA examination, the Veteran was seen in January 2012 for emergent care of what he identified as pain in primarily the right knee.  At that time, he was found to have no warmth, redness, or swelling in his left knee, but tenderness to palpation and a patellar grind were noted.  He was diagnosed with knee pain and an osteochondral defect in his left knee and was referred to physical therapy for a hinged metal knee brace. 

In addition, the Veteran stated at his February 2012 hearing before the undersigned Veterans Law Judge that he believed that his left knee disorder worsened since his last VA examination.  In particular, the Veteran stated that he had swelling in his left knee every day and experienced falls daily.  He also complained of increased weakening, fatigability, and incoordination and reported that he had missed three to four weeks from work over the past year due to his left knee disorder.  In this regard, the Board notes that the latest treatment records are dated in November 2010, and that the most recent VA examination is now nearly two years old.

Thus, the Board finds that the record, as it currently stands, does not adequately reveal the present state of the Veteran's left knee disorder, especially if this disability has indeed worsened.  The Board finds, therefore, that a remand of the Veteran's claim for increase is necessary to secure an examination to ascertain the current level of this disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Also, in remanding this issue, the Board observes that the Veteran's statements throughout this appeal have indicated that he has employment problems as a result of his left knee disorder.  Specifically, the Veteran testified at his hearing that he works as a tractor-trailer driver and has missed three to four weeks during the past year as a consequence of his service-connected left knee disorder.  Statements from the Veteran's VA treatment providers dated in July 2008 and July 2010 indicate that his physicians have recommended an alteration in his work environment-including switching from a manual to an automatic transmission-to address problems with his left knee.  The Board notes that, in addition to the service-connected status post left fibula stress fracture with degenerative changes, to include femoropatella chondromalacia requiring a left knee arthroscopy, currently rated as 10 percent disabling, service connection is also in effect for depression, also evaluated as 10 percent disabling.

Clearly, based on this evidentiary posture, a claim for a TDIU has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Prior to adjudication of this issue, however, the Board finds that further evidentiary development is necessary-to include a pertinent VA examination to clarify the effect, if any, that the Veteran's service-connected disabilities have on his employability.

In view of the foregoing, the case is REMANDED for the following action:

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to a TDIU.

2.  Obtain records of any treatment that the Veteran has received at the VAMC in Baltimore, Maryland, since November 2010.  All such available records must be associated with the claims folder.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).  
3.  Then, schedule the Veteran for a VA examination to determine the nature and extent of the service-connected status post left fibula stress fracture with degenerative changes, to include femoropatella chondromalacia.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  A notation to the effect that this review has taken place must be made in the evaluation report.  Any necessary testing should be performed, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

Specifically, the examiner must undertake range of motion studies of the Veteran's left knee and comment on the degree of disability due to functional losses such as pain, weakness, etc.  All functional losses must be equated to additional loss of motion (beyond that shown clinically).  In addition, the examiner must elicit information as to the frequency, duration, and severity of any associated symptomatology, to include recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion of the joint; impairment of the tibia and fibula (nonunion or malunion); and ankylosis.

The examiner must also opine as to the effect that this service-connected left knee disability, when considered together with his service-connected depression, has on the Veteran's ability to obtain and maintain gainful employment without regard to any nonservice-connected disability or the Veteran's age.  A complete rationale for all opinions expressed must be provided. 

4.  Ensure that the examination report complies with this Remand and the questions presented herein.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  Then, re-adjudicate the issues on appeal.  If any benefit is not granted, furnish the Veteran and his representative a supplemental statement of the case and afforded them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

